DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
2.	Claim 1, line 5, “is intended to make contact” should be --is contacted--;
Claim 1, line 9, what “which” refers to?
Claim 6, line 2, “the extension” should be --an extension--;
Claim 7, line 3, what “which” refers to?
Claim 10, lines 6-7, “is intended to make contact” should be --is contacted--;
Claim 11, line 5, “is intended to make contact” should be --is contacted--;

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4. 	Claims 1-2 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wei (10,297,950).
Regarding claim 1, Wei discloses a magnetic connector (1, figure 1) for connecting an electrical unit to an electrical consumer unit (2, figure 8a), 
wherein the magnetic connector comprising at least one magnet (6, figure 2), 
a conductive metal part (4, figure 2) secured to the magnet, a connecting cable (8) fixed to the conductive metal part, and 
a cap (9, figure 1) made of plastic material overmoulded on the connecting cable, the conductive metal part and the magnet except for a contact surface of the magnet that is intended to make contact with a metal part (11, figure 7) of the electrical consumer unit (figure 8a),
wherein the cap made of plastic material has a longitudinal part extending along a central axis and terminated by a flat surface parallel to the contact surface of said at least one magnet and wherein the cable is oriented transversely with respect to the longitudinal part and encapsulated in a radial part of the cap which extends the flat surface.
Regarding claim 2, a single magnet of cylindrical form and having a circumferential groove (a circumferential protrusion that pointed at 7 in figure 1, and below that protrusion is a circumferential groove) in which the material of the cap made of plastic material is engaged (figure 2).

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
6.	Claims 1, 3, 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Long et al. (2007/0259536) in view of Larimore (4,112,941).
Regarding claim 1, Long et al. disclose a magnetic connector, for connecting an electrical unit to an electrical consumer unit, the magnetic connector comprising at least one magnet ( 220, figure 4), a conductive metal part (224) secured to the magnet, a connecting cable (not labeled) fixed to the conductive part, and a cap (202, figure 4) made of plastic material overmoulded on the connecting cable, the conductive metal part and the magnet, except for a contact surface of the magnet that is intended 
to make contact with a metal part (120, figure 5) of the electrical consumer unit (100);
wherein the cap made of plastic material has a longitudinal part extending along a central axis and terminated by a surface parallel to the contact surface of said at least one magnet and wherein the cable is oriented transversely with respect to the longitudinal part and encapsulated in a radial part of the cap which extends the surface.
Long et al. disclose the claimed invention as described above except for the cap having a flat surface parallel to the contact surface of said at least one magnet.
Larimore, figure 2 shows a cap (10) having a flat surface parallel to the contact surface of a magnet (14). It would have been an obvious to one having ordinary skill in the art at the time the invention was made to provide Long et al. to have the cap having a flat surface parallel to the contact surface of said at least one magnet, as taught by Larimore for better connection.
Regarding claim 3, Long et al., figure 4 shows two magnets of reverse polarities.
Regarding claim 6, it is noted that Larimore shows the longitudinal part comprises at least one peripheral gripping ridge (28, figure 4) provided in the extension of the radial part of the cap.
Regarding claim 7, it is noted that Larimore shows the longitudinal part is of cylindrical form and has at least one longitudinal bulge (28, figure 4) so as to produce friction in a housing of the electrical consumer unit in which the connector is connected.
Regarding claim 8, Long et al. disclose the claimed invention as described above except the longitudinal part has an elliptical transverse profile, of which the greatest dimension has a length, with respect to the smallest dimension, that is greater by 0.2 to 0.4 mm.  It would have been an obvious to one having ordinary skill in the art at the time the invention was made to provide Long et al. to have the longitudinal part has an elliptical transverse profile, of which the greatest dimension has a length, with respect to the smallest dimension, that is greater by 0.2 to 0.4 mm, since it has been held that where the general conditions of a claims are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 for easier engaging.
Regarding claim 9, Long et al. disclose the claimed invention as described above except for the longitudinal dimension of the connector, taken between the contact surface of the magnet and the flat surface of the cap is between 7 and 12 mm.  It would have been an obvious to one having ordinary skill in the art at the time the invention was made to provide Long et al. to have the longitudinal dimension of the connector, taken between the contact surface of the magnet and the flat surface of the cap is between 7 and 12 mm, since it has been held that where the general conditions of a claims are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 for easier engaging.
7.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Long et al. (2007/0259536) in view of Peterson (7,121,868).
Regarding claim 10, Long et al. disclose a magnetic connector, for connecting an electrical unit to an electrical consumer unit, the magnetic connector comprising at least  one magnet (220, figure 4), a conductive metal part (224) secured to the magnet, a connecting cable (not labeled) fixed to the conductive part, and a cap (202, figure 4) made of plastic material overmoulded on the connecting cable, the conductive metal 
part and the magnet, except for a contact surface of the magnet that is intended to 
make contact with a metal part (120, figure 5) of the electrical consumer unit (100);
Long et al. disclose the claimed invention as described above except for a set of magnetic connectors and the set of magnetic connectors further comprising a link part to which each of the magnetic connectors is fixed with a predefined separation.
It would have been an obvious to one having ordinary skill in the art at the time the invention was made to provide Long et al. to have a set of magnetic connectors, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8 for easier to use of any others if the one of the set of magnetic connectors is damaged.
Peterson, figure 1 shows a shell (16) and two wedges (18 and 20) connecting two electrical conductors 12 and 14 together. It would have been an obvious to one having ordinary skill in the art at the time the invention was made to provide Long et al. to have the set of magnetic connectors comprising a link part to which each of the magnetic connectors is fixed with a predefined separation, as taught by Peterson for connecting multiple electrical connectors to one another.
8.	Claims 1, 4 and 11 is rejected under 35 U.S.C. 103 as being unpatentable over Fritsch et al. (5,829,987) in view of Larimore (4,112,941).
Regarding claims 1, 4 and 11, Fritsch et al. disclose a magnetic connector (2, figure 1) for connecting an electrical unit to an electrical consumer unit (2), the magnetic connector comprising at least two magnets (20, figure 1) of reverse polarities, a conductive metal part (22) secured to the magnets, a connecting cable (25, figure 11) fixed to the conductive metal part, and a cap (15 and 16, figure 1) made of plastic material overmoulded on the connecting cable, the conductive metal part and the magnets, except for a contact surface of the magnets that is intended to make contact with a metal part of the electrical consumer unit, wherein the two magnets are of semicylindrical form and separated from one another by a wall of the cap,
wherein the cap made of plastic material has a longitudinal part extending along a central axis and terminated by a surface parallel to the contact surface of said at least one magnet and wherein the cable is oriented transversely with respect to the longitudinal part and encapsulated in a radial part of the cap which extends the surface.
Fritsch et al. disclose the claimed invention as described above except for a wall made of a single piece with the cap.
Larimore discloses a cover (10, figure 7) having a wall (16, figure 5) made of a single piece with the cap.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Fritsch et al.’s two pieces of the cap with a single piece of the cap, as taught by Larimore for better engaging.

Response to Arguments
9.	Applicant's arguments filed 09/30/22 have been fully considered but they are not persuasive. 
Applicant argues: “Applicant respectfully disagrees with the rejection of previously presented claim 1 based on Wei, and submits that Wei does not teach or suggest at least “a contact surface of the magnet that is intended to make contact with a metal part of the electrical consumer unit”, as required by claim 1.
For example, as can be seen in Figs. 1 and 2 of Wei, magnet 6 does not include the contact surface required by claim 1. Instead, in Wei, the magnet 6 is encapsulated by the first insulator 5 and the combination of the first negative electrode conductor 7 and the first peripheral insulator 21 (see Wei, Fig, 2), and thus, the magnet 6 does not have a contact surface “that is intended to make contact with a metal part of the electrical consumer unit”.
Fig. 8a of Wei (cited in the rejection of claim 1) shows a magnetic connection assembly wherein the male base depicted in Figs. 1 and 2 is coupled to the female base depicted in Figs. 3 and 4. This only confirms, however, that the magnet 6 does include the contact surface required by claim 1.”
The Examiner disagrees.  The claim 1 is not claimed “a contact surface of the magnet that is intended to make contact directly with a metal part of the electrical consumer unit”; therefore, figure 8a shows a contact surface of the magnet (6) that is intended to make contact indirectly with a metal part (11, figure 7) of the electrical consumer unit (2, figure 8a) by conductive part 7.
10.	Applicant’s arguments with respect to claim(s) 1, 3-4 and 6-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH TAM T LE whose telephone number is (571)272-2094. The examiner can normally be reached 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdul Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THANH TAM T LE/Primary Examiner, Art Unit 2831                                                                                                                                                                                                        11/01/22
thanh-tam.le@uspto.gov